Title: From Thomas Jefferson to John Trumbull, 14 July 1802
From: Jefferson, Thomas
To: Trumbull, John


          
            Dear Sir
            Washington July 14. 1802.
          
          I have duly recieved your favor of Mar. 10. explaining the motives of the Commissioners for disapproving the conjunction of office which had been proposed in the case of mr Erving. but they needed no explanation. when gentlemen, selected for their integrity, are acting under a public trust, their characters and consciences are sufficient securities that what they do, is done on pure motives. I had the less reason in this case to refuse credit to their sense of official duty, as some of them were known to me personally, and possess my confidence. we had been led to this union of offices by the circumstance of their having been united in the predecessor of mr Erving, and by a desire to extend into every department an economy which we have practised & are practising as the best means of preventing that accumulation of burthens on the public which leads to revolutionary storm.  how that is to end, which has been generated in the neighboring kingdom (for so we may now again call it) some further chapters of it’s history will I suppose explain: for I do not expect we are yet at the last chapter. it would seem that our people alone furnish materials for a republic. so thoroughly are their minds imbued with the principle of obedience to the will of the majority, that a majority of one even in the choice of their chief magistrate produces as absolute an acquiesence as an unanimous vote. the unbridled license too of our newspapers serve as chimnies to carry off the smoke. ill humors, instead of being pent up, find vent through them, & leave the party at ease.  Accept assurances of my constant esteem & high consideration.
          
            Th: Jefferson
          
        